Citation Nr: 0717639	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-09 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for idiopathic progressive 
right hemibody spasticity, claimed as due to in-service 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1965 to August 
1967, including service in the Republic of Vietnam.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied service connection for 
idiopathic progressive right hemibody spasticity.  

During the appeal period, the veteran relocated to Cheyenne, 
Wyoming.  Thus, the RO in Cheyenne has since taken over 
jurisdiction of the claim.  

The veteran requested to appear for a personal hearing before 
a before a Veterans Law Judge at the RO.  The veteran, 
however, failed to report to his scheduled hearing in 
September 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a disability 
manifested by idiopathic progressive right hemibody 
spasticity, claimed as due to in-service herbicide exposure.  

The veteran had service in the Republic of Vietnam; thus, he 
is presumed exposed to in-service herbicides.  The RO denied 
the veteran's claim of service connection based on a finding 
that the veteran had a disability which was not first shown 
in service, and which is not one of the listed diseases for 
which service connection is presumed based on in-service 
herbicide exposure.  

The RO did not however consider whether service connection 
may be granted for a disease diagnosed after discharge, based 
on whether all the evidence, including that pertinent to 
service, established that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2006).  

The medical evidence in this case reflects that the veteran 
has a right-sided weakness that remained undiagnosed for 
quite some time.  The veteran reported to a VA examiner in 
December 2001 that during service in Vietnam in 1967, he came 
back from patrol and his right facial skin started to peel.  
That continued for approximately one to two weeks.  Shortly 
thereafter, the veteran returned home from Vietnam and he 
broke out in hives on the right side of his face.  He had 
been treated with hydroxyzine since that time.  The veteran 
noticed, in the 1970's, that he could not go near the sprayer 
on his family's farm.  The spray that they were using was a 
weed killer of some variety, and the veteran had never been 
sensitive to it previously.  The veteran explained that he 
would experience symptoms of general weakness which would 
make him sick for up to a week at a time from just one 
exposure to the family farm spray.  By the mid-1980's, the 
veteran developed right-sided weakness, which has never 
improved.  The etiology of the disability has never been 
determined, despite diagnostic testing including CT scans, 
MRI's and myelograms.  

In light of the presumed exposure to Agent Orange during 
service, coupled with the long-standing idiopathic 
progressive right hemibody spasticity of unknown etiology, 
and the unusual progression of symptomatology reported by the 
veteran summarized above, the RO should obtain a competent 
medical opinion as to whether it is at least as likely as not 
that the veteran's current disability is the result of in-
service herbicide exposure, including whether the right-sided 
skin rash is related to the right hemibody spasticity.  All 
pertinent medical records should be obtained and associated 
with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
idiopathic progressive right hemibody 
spasticity, not already associated with 
the claims file.  

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the 
idiopathic progressive right hemibody 
spasticity.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed disease.  The examiner 
should first identify the current nature 
of the idiopathic progressive right 
hemibody spasticity and any other related 
disabilities by way of appropriate 
diagnostic testing and patient history.  
The examiner should thereafter provide an 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any current idiopathic progressive 
right hemibody spasticity either had its 
onset during service, or was caused by 
in-service herbicide exposure, based on 
all of the pertinent VA and private 
medical evidence in the claims file.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



